We think that section 1001 of the Code of Civil Procedure contemplates a hearing upon a case and exceptions, settled and signed by the judge or by the *884referee. (Green v. Roworth, 4 Misc. Rep. 141; Raynor v. Raynor, 94 N. Y. 251; 3 Nichols N. Y. Pr. 2726; 2 Rumsey Pr. 510.) The case presented must be printed (Rule 43),* and we see no special reason for a-dispensation in this instance. ' As the purpose of the procedure prescribed by the said section is said to be facilitation of the proceedings, and possibly the saving of the expenses of a reference, in that this court might upset the interlocutory decree (Nichols, supra; Church v. Kidd, 3 Hun, 263), the court .will upon a proper showing stay the proceedings before a referee. But the motion papers presented do not justify such an order in this case. Motion denied, without costs. Present — Jenks, P. J., Hirsehberg, Burr, Woodward and Rich, JJ.

 General Rules of Practice, rule 43.— [Rep.